DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 depends from claim 5 which sets for “wherein the reducing agent is a 1,2-diol or an aldehyde.”  Claim 6 requires “the reducing agent is glycerol, or glutaric dialdehyde.”  Glycerol is a triol, not a 1,2-diol, thus it is unclear as to what the meets and bounds of the claim are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US Serial No. 2017/0210930), as cited on the IDS, as evidenced by Kodas et al. (US Serial No. 2006/0043346).
Regarding claims 1 and 12-13; Walker teaches a method of making a conductive structure, comprising a step of depositing a conductive ink on a substrate [0113].  Walker teaches the conductive ink comprises a silver complex, such as silver hexafluoroacetylacetonate claims 1-3), xylene (dissolving agent/solvent), and tert-octylamine (catalyst/reducing agent) [0047; 0063-0066] and heating to a decomposition temperature of about 100°C to form a conductive structure [0066; 0077].  Walker teaches the inks do not include particles at a diameter of greater than about 10 nm (i.e. comprises nanoparticles) [0021].
The Examiner makes note that “optionally forming surface relief microstructure”, “optionally a polymeric binder, and optionally a dispersant” are option elements, and thus not explicitly required by the claim.
Kodas et al. provides evidence that silver hexafluoroacetylacetonate has the structure Ag[CF3COCH=C(O-)CF3] [Table1].
Regarding claims 2-3; are directed to product-by-process limitations.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
Regarding claim 7; the limitations of the claim merely define an optional component and thus are encompassed by the rejection.
Regarding claim 10; Walker teaches the conductive ink compositions are suitable for use in electronics and display devices (decorative articles) [0003].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Serial No. 2017/0210930), as cited on the IDS, as evidenced by Kodas et al. (US Serial No. 2006/0043346), as applied to claim 1.
Walker, as evidenced by Kodas et al., teaches the basic claimed method for forming a highly reflective silver nanoparticle and composition thereof, as set forth above, with respect to claim 1.
Regarding claims 4 and 14; Walker teaches other dissolving agents/solvents, in addition to xylene (i.e. hydrocarbon), that may be employed in the present invention include alcohol and esters [0030-0034].  Therefore, Walker teaches that xylene (hydrocarbon) and alcohol or esters are functional equivalents for the purpose of functioning as a dissolving agent (i.e. solvent) in the present invention.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Claims 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Serial No. 2017/0210930), as cited on the IDS, as evidenced by Kodas et al. (US Serial No. 2006/0043346), as applied to claim 1, in view of Zurcher et al. (US Patent No. 8066805).
Walker, as evidenced by Kodas et al., teaches the basic claimed method for forming a highly reflective silver nanoparticle and composition thereof, as set forth above, with respect to claim 1.
Regarding claims 5, 6, and 15; Walker teaches some systems and methods have disclosed reducing agents, such as those in US Patent No. 8066805, hereby incorporated by reference [0115].  Zurcher et al. teaches suitable reducing agents for metal containing inks include alcohols and aldehydes, such as C1-C12 diols and C1-C12 aldehydes [col9, line43-50].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a C1-C12 diol reducing agent, as taught by Zurcher et al., to the composition/method of Walker, and would have been motivated since Walker teaches said reducing agents are suitable for use in the present invention [0115].

Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al. (WO 2008/061930), as cited on the IDS, in view of Walker (US Serial No. 2017/0210930), as cited on the IDS, and as evidenced by Kodas et al. (US Serial No. 2006/0043346).
Regarding claims 1 and 8-10; Boswell et al. teaches a method for manufacturing a security product (useful in counterfeiting) comprising the steps of applying a curable composition to at least a portion of a substrate, contacting a portion of the curable composition with surface relief microstructure, curing the curable composition, applying a pigmented silver ink; and applying an adhesive coating (protective coating) [p5, line33-p7, line29; p36, line24-35]. 
Boswell et al. fails to teach the metallic ink composition as required by the claims.  Walker teaches a method of making a conductive structure, comprising a step of depositing a conductive ink on a substrate [0113].  Walker teaches the conductive ink comprises a silver complex, such as silver hexafluoroacetylacetonate claims 1-3), xylene (dissolving agent/solvent), and tert-octylamine (catalyst/reducing agent) [0047; 0063-0066] and heating to a decomposition temperature of about 100°C to form a conductive structure [0066; 0077].  Walker teaches the inks do not include particles at a diameter of greater than about 10 nm (i.e. comprises nanoparticles) [0021].  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the metallic ink composition of Walker, in the method for manufacturing a security product, and would have been motivated to do so since Walker teaches the improved inks of the present are compatible with more substrates that do not require high temperatures to maintain integrity [0019].
The Examiner makes note that “optionally forming surface relief microstructure”, “optionally a polymeric binder, and optionally a dispersant” are option elements, and thus not explicitly required by the claim.
Kodas et al. provides evidence that silver hexafluoroacetylacetonate has the structure Ag[CF3COCH=C(O-)CF3] [Table1].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767